DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 18-43 are pending in the application.  Claims 1-17 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application No. 16/618,036, filed on November 27, 2019, which claims priority benefit of PCT/EP2018/064365, filed on May 31, 2018, and priority benefit PCT/EP2017/063287, filed on June 1, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claims 32 and 42-43 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 35-36, 38-39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing symptoms of Niemann-Pick type C disease; Gaucher disease types 1, 2, and 3; Tay-Sachs disease; Sandhoff disease; GM2 gangliosidosis AB variant; GM1 gangliosidosis; Fabry disease; Schindler disease; Smith-Lemly-Opitz syndrome; Tangier disease; mucolipidosis IV; mucopolysaccharidoses; GbA1-synucleopathies and syndromes thereof; Huntington's disease; polycystic kidney disease; Darier's disease; or Guillain-Barre syndrome, does not reasonably provide enablement for eliminating symptoms of any of these diseases or disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are several factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
Breadth of the claims – The cited claims encompass methods of reducing or eliminating symptoms any subject having any form or stage of any of the recited diseases or disorders by administering the claimed pharmaceutical composition comprising the recited crystalline form of the compound of claim 18.  At p. 19 lines 1-4, Applicants state that the claimed method includes pharmacological action in which “part or all symptoms of the disease are either reduced or eliminated.”
According to the New Oxford Dictionary (2010) (see below), the plain meaning of eliminate is to “completely remove or get rid of” something.

    PNG
    media_image1.png
    92
    720
    media_image1.png
    Greyscale

Thus, current claims 33, 36 and 41 comprise methods of completely eliminating all symptoms of all the recited diseases, disorders or conditions.   Claims 35, 38 and 41, limited to Fabry disease, also includes complete elimination of symptoms of that disease, per the cited definition.
(b)	Nature of the invention - The nature of the invention is that it is drawn to pharmacological modulation by administration of the recited crystalline form of N-butyldeoxygalactonojirimycin (aka lucerastat) that is disclosed as an inhibitor of glucosylceramide synthase (GCS; ceramide glucosyltransferase, UDP-glucose: ceramide glucosyltransferase, UDP-glucose:N- acylsphingosine  D-glucosyltransferase,  EC  2.4.1.80)  (WO1994/026714).  N- butyldeoxygalactonojirimycin is further  known  as  inhibitor of  non-lysosomal  glucosylceramidase (GbA2, glucosylceramidase beta 2).
(c,e)	State of the art and predictability in the art - Regarding treatment of Fabry disease, according to Miller (Biochimica Biophysica Acta - General Subjects 2020 1864 129437:1-9; cited previously) (see p. 5 col. 1 par. 4), “currently, two therapeutic modalities are available clinically for the treatment of Fabry disease: enzyme replacement therapy and chaperone therapy…other therapies, such as substrate reduction therapy , mRNA-based therapy and gene therapy are in development”, and (p. 5 col. 2 par. 4) “[s]ubstrate reduction therapy is another option currently under investigation…[t]wo molecules are being or about to be tested in clinical trials: ibiglustat and lucerastat” and (p. 6 col. 1 par. 4) “[t]he field has made remarkable progress in our understanding and treatment of Fabry disease. However, an incomplete understanding of disease pathogenesis still limits our ability to effectively treat patients with this debilitating disease. Enzyme replacement therapy and chaperone therapy are currently approved for Fabry disease; however, these treatments are not curative and at best slow progression of the disease. Improvements to these therapies and many other therapeutic options are in the pipeline. Existing treatments can be optimized in animal models, which are now available in both the mouse and rat. Further, new treatments can be conceived and developed as we continue to learn about disease pathogenesis using these models. These efforts offer hope to the patients who suffer.”
	Further regarding general prevention of lysosome storage disorders, Platt (Nature Reviews - Drug Discovery 2018 17(2):133; cited previously) (see p. 6 Box 3), referring to genetic screening to prevent these disorders, says “[i]t is easy to get carried away with the elegance of the underlying science and promise of innovative new therapeutic approaches in LSDs, and we tend to overlook the simple truth that ‘prevention is better than cure.”
	Accordingly, the instantly-claimed methods have a reasonable expectation of success in reducing the symptoms of the recited disorders comprising at least an association with glycolipids further linked with activity of glucosylceramide synthase, including Fabry disease; however, based on the content of the prior art and the instant specification, the ordinary artisan would reject on their face embodiments claiming complete elimination of all symptoms Fabry disease or any other of the recited diseases or disorders.
(d)	Level of one of ordinary skill in the art - The artisans making and using Applicants’ invention would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience.  The level of ordinary skill is low in this art, as there are very substantial barriers to any eliminative embodiments for the recited conditions.
(f-g)	Amount of direction provided by the inventor and existence of working examples
The instant specification provides nothing whatsoever regarding treatment, prevention or cure of any disease or condition by administration of the claimed crystalline form of the compound.  No in vitro or in vivo studies (e.g., animal models) were performed demonstrating elimination of symptoms of an actual disease.  There are no working examples presented for the elimination of symptoms of disease by administering the crystalline form of the compound as instantly claimed.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
 (h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what disorders would have their all symptoms completely eliminated by inhibition of glucosylceramide synthase by administration of the instantly-claimed crystalline form of the compound, an undertaking that is clearly outside of the enabled scope.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can have all their symptoms eliminated by administration of the composition encompassed in the instant claims, with no reasonable assurance of success.
	It is suggested that Applicants amend the cited method claims and/or specification to remove embodiments of the method claims comprising elimination of symptoms the of recited diseases/disorders.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-31, 33, 35-36, 38-39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 57-61 of U.S. Patent No. 11,306,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patented claims are drawn to capsules comprising the same biologically active substance and crystalline form thereof, and methods of use of capsules comprising the same biologically active substance and crystalline form thereof. 
Claims 34, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-61 of U.S. Patent No. 11,306,058 in view of Guerard (Orphanet Journal of Rare Diseases 2017 12(9):1-10; published 14 Jan 1017), where the treatment of the glycolipid-storage-related diseases by lucerastat inherently reduces the amount of glycolipids in a treated patient, as lucerastat inhibits the enzyme glucosylceramide synthase, thereby reducing the rate of synthesis of downstream glycosphingolipids (GSLs) to restore the intracellular balance of synthesis, degradation and transport of GSLs (p. 1 col. 1 par. 2).  
Claims 18-43 appear to be free of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625